DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 04/27/2022.  Claims 1, 9, and 17 have been amended.  Claims 1-20 are pending and are directed towards system, method, and computer product for Merkle Tree Construction and Simplified Payment Verification.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 04/27/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitations of claims 1, 9, and 17, that Harvey, Puddu, and Kang fail to teach “concatenating one or more front marking characters indicating that the data retrieved is concealed data and rather than transaction to a header of the transaction hash to generate a first concatenation" and "providing the hash value associated with the Merkle tree path to the target transaction that has been computed from the Merkle tree generated based on the transaction or the concealed data or both to the light node for use in a simplified payment verification (SPV) of the target transaction” (page 11-12 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.	Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 17 recite the limitation "the Merkle tree" in line 21 of claim 1, line 21 of claim 9, and line 25 of claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 7-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US Pub. 2018/0247191), hereinafter Katz, filed on Feb. 1, 2018 in view of Deutschmann et al. (US Pub. 2019/0065712), hereinafter Deutschmann, filed on Dec. 4, 2017 and Kang et al. (US Pub. 2004/0225891), hereinafter Kang, filed on Jun. 2, 2004. 
Regarding claim 1, Katz teaches a computer-implemented method, comprising:
for each transaction storage location in a target block of a blockchain network that comprises a full node and a light node, retrieving, by the full node in the blockchain network, data from a respective transaction storage location (para 318, line 1-10 and para 360, line 1-9; blockchain node communication involving storage of blockchain including full node and lightweight node); 
analyzing the data retrieved from the each transaction storage location (para 318, line 1-10 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain)
determining, for each transaction storage location, whether the data retrieved from the respective transaction storage location is a transaction or concealed data (para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain); 
in response to determining that the data retrieved is a transaction, performing a hash operation on the transaction to obtain a transaction hash (para 247, line 1-10; determine transaction to be hashed, where the transactions may be hashed and added to the blockchain); and 
in response to determining that the data retrieved is concealed data, extracting the transaction hash from the concealed data, wherein the transaction hash is a hash value of the transaction stored at the transaction storage location (para 104, line 1-8 and para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain), and 
each node in the blockchain network is instructed by a node that has permission to perform transaction concealment to replace the transaction stored at the transaction storage location with the concealed data (para 401, line 1-2 and para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain), comprising:
obtaining the transaction hash of the transaction stored at the transaction storage location (para 318, line 1-10 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain); and
Katz teaches a header of the transaction hash (para 216, line 1-3; block header contains information about a block, such as a hash)
Katz does not teach concatenating one or more front marking characters indicating that the data retrieved is concealed data and rather than transaction to a header of the transaction hash to generate a first concatenation, 
Deutschmann teaches concatenating one or more front marking characters indicating that the data retrieved is concealed data and rather than transaction to a header of the transaction hash to generate a first concatenation (para 67, line 1-19; changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Deutschmann to provide changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged.  Doing so would prevent an brute force attack from obtaining secret data, as recognized by Deutschmann.
Katz and Deutschmann do not teach wherein the header is at a front of the transaction hash;
Kang teaches wherein the header is at a front of the transaction hash (Fig. 11 and para 47, line 1-10 and para 92, line 1-8; the header is at the front of the encrypted digital information, where the information is encrypted using a hash);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz and Deutschmann to incorporate the teachings of Kang to provide the header is at the front of the encrypted digital information, where the information is encrypted using a hash.  Doing so would preserve transmission security of information while restricting access to the information by unauthorized entities, as recognized by Kang.
Katz teaches generating the Merkle tree corresponding to the target block based on transaction hashes that correspond to the transaction storage locations in the target block (para 378, line 1-9 and para 479, line 1-14; a merkle tree comprises every transaction with all its sibling and parent hashes up to the root); and 
in response to receiving a verification request of a target transaction (para 378, line 1-9 and para 479, line 1-14; a scheme to validate transactions using the simplified payment verification (SPV)); 
determining, from the Merkle tree that has been generated based on the transaction or the concealed data or both, a Merkle tree path to the target transaction; computing a hash value associated with the Merkle tree path to the target transaction (para 247, line 1-10 and para 378, line 1-9; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and a merkle tree comprises every transaction with all its sibling and parent hashes up to the root); and
providing the hash value associated with the Merkle tree path to the target transaction that has been computed from the Merkle tree generated based on the transaction or the concealed data or both to the light node for use in a simplified payment verification (SPV) of the target transaction (para 247, line 1-10 and para 479, line 1-14; validate transactions using the simplified payment verification (SPV) without storing the whole blockchain using the transaction hashes in the merkle tree, where sensitive transactions may require multiple blocks to be hashed).
Regarding claim 7, Katz, Deutschmann, and Kang teach method of claim 1.
Katz teaches receiving, by the full node, the verification request, wherein the verification request comprises a target transaction identifier of the target transaction (para 318, line 1-10 and para 360, line 1-9; full node performs transaction validation of downloaded blockchain); 
identifying, in the blockchain associated with the full node based on the verification request, the block in which the target transaction corresponding to the target transaction identifier is located (para 247, line 1-10 and para 318, line 1-10; full node performs transaction validation of downloaded blockchain, where the transactions may be hashed and added to the blockchain); and 
triggering the simplified payment verification (SPV) procedure for the target transaction 29corresponding to the target transaction identifier based on the Merkle tree path to the target transaction (para 247, line 1-10 and para 479, line 1-14; validate transactions using the simplified payment verification (SPV) without storing the whole blockchain using the transaction hashes in the merkle tree, where sensitive transactions may require multiple blocks to be hashed).
Regarding claim 8, Katz, Deutschmann, and Kang teach method of claim 7.
Harvey teaches a correspondence between a transaction identifier of the transaction and the transaction storage location of the transaction in the blockchain is pre-stored in the each node of the blockchain network (para 104, line 1-8 and para 360, line 1-9; blockchain node communication involving storage of blockchain including full node and lightweight node, where a cryptogram[hic hash identifies each block and transaction), and wherein identifying the block in which the transaction corresponding to the target transaction identifier is located comprises:
identifying the transaction storage location corresponding to the target transaction identifier as a target transaction storage location based on the correspondence; and identifying the block that comprises the target transaction storage location as the block in which the transaction is located (para 104, line 1-8 and para 360, line 1-9; blockchain node communication involving storage of blockchain including full node and lightweight node, where a cryptogram[hic hash identifies each block and transaction).
Regarding claim 9, Katz teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (para 140, line 1-20; non-transitory computer readable storage medium with programs executed by computers):
for each transaction storage location in a target block of a blockchain network that comprises a full node and a light node, retrieving, by the full node in the blockchain network, data from a respective transaction storage location (para 318, line 1-10 and para 360, line 1-9; blockchain node communication involving storage of blockchain including full node and lightweight node); 
analyzing the data retrieved from the each transaction storage location (para 318, line 1-10 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain)
determining, for each transaction storage location, whether the data retrieved from the respective transaction storage location is a transaction or concealed data (para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain); 
in response to determining that the data retrieved is a transaction, performing a hash operation on the transaction to obtain a transaction hash (para 247, line 1-10; determine transaction to be hashed, where the transactions may be hashed and added to the blockchain); and 
in response to determining that the data retrieved is concealed data, extracting the transaction hash from the concealed data, wherein the transaction hash is a hash value of the transaction stored at the transaction storage location (para 104, line 1-8 and para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain), and 
each node in the blockchain network is instructed by a node that has permission to perform transaction concealment to replace the transaction stored at the transaction storage location with the concealed data (para 401, line 1-2 and para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain), comprising:
obtaining the transaction hash of the transaction stored at the transaction storage location (para 318, line 1-10 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain); and
Katz teaches a header of the transaction hash (para 216, line 1-3; block header contains information about a block, such as a hash)
Katz does not teach concatenating one or more front marking characters indicating that the data retrieved is concealed data and rather than transaction to a header of the transaction hash to generate a first concatenation, 
Deutschmann teaches concatenating one or more front marking characters indicating that the data retrieved is concealed data and rather than transaction to a header of the transaction hash to generate a first concatenation (para 67, line 1-19; changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Deutschmann to provide changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged.  Doing so would prevent an brute force attack from obtaining secret data, as recognized by Deutschmann.
Katz and Deutschmann do not teach wherein the header is at a front of the transaction hash;
Kang teaches wherein the header is at a front of the transaction hash (Fig. 11 and para 47, line 1-10 and para 92, line 1-8; the header is at the front of the encrypted digital information, where the information is encrypted using a hash);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz and Deutschmann to incorporate the teachings of Kang to provide the header is at the front of the encrypted digital information, where the information is encrypted using a hash.  Doing so would preserve transmission security of information while restricting access to the information by unauthorized entities, as recognized by Kang.
Katz teaches generating the Merkle tree corresponding to the target block based on transaction hashes that correspond to the transaction storage locations in the target block (para 378, line 1-9 and para 479, line 1-14; a merkle tree comprises every transaction with all its sibling and parent hashes up to the root); and 
in response to receiving a verification request of a target transaction (para 378, line 1-9 and para 479, line 1-14; a scheme to validate transactions using the simplified payment verification (SPV)); 
determining, from the Merkle tree that has been generated based on the transaction or the concealed data or both, a Merkle tree path to the target transaction; computing a hash value associated with the Merkle tree path to the target transaction (para 247, line 1-10 and para 378, line 1-9; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and a merkle tree comprises every transaction with all its sibling and parent hashes up to the root); and
providing the hash value associated with the Merkle tree path to the target transaction that has been computed from the Merkle tree generated based on the transaction or the concealed data or both to the light node for use in a simplified payment verification (SPV) of the target transaction (para 247, line 1-10 and para 479, line 1-14; validate transactions using the simplified payment verification (SPV) without storing the whole blockchain using the transaction hashes in the merkle tree, where sensitive transactions may require multiple blocks to be hashed).
Regarding claim 15, Katz, Deutschmann, and Kang teach computer product of claim 9.
Katz teaches receiving, by the full node, the verification request, wherein the verification request comprises a target transaction identifier of the target transaction (para 318, line 1-10 and para 360, line 1-9; full node performs transaction validation of downloaded blockchain); 
identifying, in the blockchain associated with the full node based on the verification request, the block in which the target transaction corresponding to the target transaction identifier is located (para 247, line 1-10 and para 318, line 1-10; full node performs transaction validation of downloaded blockchain, where the transactions may be hashed and added to the blockchain); and 
triggering the simplified payment verification (SPV) procedure for the target transaction 29corresponding to the target transaction identifier based on the Merkle tree path to the target transaction (para 247, line 1-10 and para 479, line 1-14; validate transactions using the simplified payment verification (SPV) without storing the whole blockchain using the transaction hashes in the merkle tree, where sensitive transactions may require multiple blocks to be hashed).
Regarding claim 16, Katz, Deutschmann, and Kang teach computer product of claim 15.
Harvey teaches a correspondence between a transaction identifier of the transaction and the transaction storage location of the transaction in the blockchain is pre-stored in the each node of the blockchain network (para 104, line 1-8 and para 360, line 1-9; blockchain node communication involving storage of blockchain including full node and lightweight node, where a cryptogram[hic hash identifies each block and transaction), and wherein identifying the block in which the transaction corresponding to the target transaction identifier is located comprises:
identifying the transaction storage location corresponding to the target transaction identifier as a target transaction storage location based on the correspondence; and identifying the block that comprises the target transaction storage location as the block in which the transaction is located (para 104, line 1-8 and para 360, line 1-9; blockchain node communication involving storage of blockchain including full node and lightweight node, where a cryptogram[hic hash identifies each block and transaction).
Regarding claim 17, Katz teaches a computer-implemented system, comprising: 
one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (para 140, line 1-20; non-transitory computer readable storage medium with programs executed by computers), perform one or more operations comprising:
for each transaction storage location in a target block of a blockchain network that comprises a full node and a light node, retrieving, by the full node in the blockchain network, data from a respective transaction storage location (para 318, line 1-10 and para 360, line 1-9; blockchain node communication involving storage of blockchain including full node and lightweight node); 
analyzing the data retrieved from the each transaction storage location (para 318, line 1-10 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain)
determining, for each transaction storage location, whether the data retrieved from the respective transaction storage location is a transaction or concealed data (para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain); 
in response to determining that the data retrieved is a transaction, performing a hash operation on the transaction to obtain a transaction hash (para 247, line 1-10; determine transaction to be hashed, where the transactions may be hashed and added to the blockchain); and 
in response to determining that the data retrieved is concealed data, extracting the transaction hash from the concealed data, wherein the transaction hash is a hash value of the transaction stored at the transaction storage location (para 104, line 1-8 and para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain), and 
each node in the blockchain network is instructed by a node that has permission to perform transaction concealment to replace the transaction stored at the transaction storage location with the concealed data (para 401, line 1-2 and para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain), comprising:
obtaining the transaction hash of the transaction stored at the transaction storage location (para 318, line 1-10 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain); and
Katz teaches a header of the transaction hash (para 216, line 1-3; block header contains information about a block, such as a hash)
Katz does not teach concatenating one or more front marking characters indicating that the data retrieved is concealed data and rather than transaction to a header of the transaction hash to generate a first concatenation, 
Deutschmann teaches concatenating one or more front marking characters indicating that the data retrieved is concealed data and rather than transaction to a header of the transaction hash to generate a first concatenation (para 67, line 1-19; changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Deutschmann to provide changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged.  Doing so would prevent an brute force attack from obtaining secret data, as recognized by Deutschmann.
Katz and Deutschmann do not teach wherein the header is at a front of the transaction hash;
Kang teaches wherein the header is at a front of the transaction hash (Fig. 11 and para 47, line 1-10 and para 92, line 1-8; the header is at the front of the encrypted digital information, where the information is encrypted using a hash);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz and Deutschmann to incorporate the teachings of Kang to provide the header is at the front of the encrypted digital information, where the information is encrypted using a hash.  Doing so would preserve transmission security of information while restricting access to the information by unauthorized entities, as recognized by Kang.
Katz teaches generating the Merkle tree corresponding to the target block based on transaction hashes that correspond to the transaction storage locations in the target block (para 378, line 1-9 and para 479, line 1-14; a merkle tree comprises every transaction with all its sibling and parent hashes up to the root); and 
in response to receiving a verification request of a target transaction (para 378, line 1-9 and para 479, line 1-14; a scheme to validate transactions using the simplified payment verification (SPV)); 
determining, from the Merkle tree that has been generated based on the transaction or the concealed data or both, a Merkle tree path to the target transaction; computing a hash value associated with the Merkle tree path to the target transaction (para 247, line 1-10 and para 378, line 1-9; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and a merkle tree comprises every transaction with all its sibling and parent hashes up to the root); and
providing the hash value associated with the Merkle tree path to the target transaction that has been computed from the Merkle tree generated based on the transaction or the concealed data or both to the light node for use in a simplified payment verification (SPV) of the target transaction (para 247, line 1-10 and para 479, line 1-14; validate transactions using the simplified payment verification (SPV) without storing the whole blockchain using the transaction hashes in the merkle tree, where sensitive transactions may require multiple blocks to be hashed).
6.	Claims 2, 4-5, 10, 12-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Deutschmann, Kang, and Puddu et al. (US Pub. 2020/0067697), hereinafter Puddu, filed on Mar. 22, 2018. 
Regarding claim 2, Katz, Deutschmann, and Kang teach method of claim 1.
Katz, Deutschmann, and Kang do not teach wherein replacing the transaction stored at the transaction storage location with the concealed data comprises: 
identifying the concealed data based on the first concatenation; and 
replacing the transaction stored at the transaction storage location with the concealed data.
Puddu teaches wherein replacing the transaction stored at the transaction storage location with the concealed data comprises: 
identifying the concealed data based on the first concatenation (para 124, line 1-6 and para 126, line 1-9; determine for each transaction in the blockchain where the transaction is to be concealed); and 
replacing the transaction stored at the transaction storage location with the concealed data (para 124, line 1-6 and para 126, line 1-9; for each transaction in the blockchain where the transaction is determined to be concealed, chameleon hashes are used to conceal the transaction by miners in a blockchain).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, and Kang to incorporate the teachings of Puddu to provide determine for each transaction in the blockchain where the transaction is to be concealed.  Doing so would allow for modification of data records in a blockchain, as recognized by Puddu.
Regarding claim 4, Katz, Deutschmann, Kang, and Puddu teach method of claim 2.
Katz teaches analyzing the data retrieved from the transaction storage location comprises: 
determining whether the data retrieved from the transaction storage location comprises header data (para 216, line 1-3 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain  and block header contains information about a block, such as a hash);
 Katz does not teach the front marking character
Deutschmann teaches the front marking character (para 67, line 1-19; changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Deutschmann to provide changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged.  Doing so would prevent an brute force attack from obtaining secret data, as recognized by Deutschmann.
Katz teaches in response to determining that the data retrieved from the transaction storage location does not comprise the header data, identifying the data retrieved from the transaction storage location as the transaction (para 247, line 1-10; determine transaction to be hashed, where e transactions may be hashed and added to the blockchain to be downloaded); and 
in response to determining that the data retrieved from the transaction storage location comprises the header data, identifying the data retrieved from the transaction storage location as the concealed data (para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain to be downloaded).
Regarding claim 5, Katz, Deutschmann, Kang, and Puddu teach method of claim 2.
Katz and Deutschmann do not teach extracting the transaction hash from the concealed data comprises: 
identifying information located after the front marking character in the concealed data as the transaction hash; and 
extracting the transaction hash.
Kang teaches extracting the transaction hash from the concealed data comprises: 
identifying information located after the front marking character in the concealed data as the transaction hash (Fig. 11 and para 47, line 1-10 and para 92, line 1-8; the header is at the front of the encrypted digital information, where the information is encrypted using a hash); and 
extracting the transaction hash (Fig. 11 and para 47, line 1-10 and para 92, line 1-8; determine the information is encrypted using a hash).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz and Deutschmann to incorporate the teachings of Kang to provide the header is at the front of the encrypted digital information, where the information is encrypted using a hash.  Doing so would preserve transmission security of information while restricting access to the information by unauthorized entities, as recognized by Kang.
Regarding claim 10, Katz, Deutschmann, and Kang teach computer product of claim 9.
Katz, Deutschmann, and Kang do not teach wherein replacing the transaction stored at the transaction storage location with the concealed data comprises: 
identifying the concealed data based on the first concatenation; and 
replacing the transaction stored at the transaction storage location with the concealed data.
Puddu teaches wherein replacing the transaction stored at the transaction storage location with the concealed data comprises: 
identifying the concealed data based on the first concatenation (para 124, line 1-6 and para 126, line 1-9; determine for each transaction in the blockchain where the transaction is to be concealed); and 
replacing the transaction stored at the transaction storage location with the concealed data (para 124, line 1-6 and para 126, line 1-9; for each transaction in the blockchain where the transaction is determined to be concealed, chameleon hashes are used to conceal the transaction by miners in a blockchain).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, and Kang to incorporate the teachings of Puddu to provide determine for each transaction in the blockchain where the transaction is to be concealed.  Doing so would allow for modification of data records in a blockchain, as recognized by Puddu.
Regarding claim 12, Katz, Deutschmann, Kang, and Puddu teach computer product of claim 10.
Katz teaches analyzing the data retrieved from the transaction storage location comprises: 
determining whether the data retrieved from the transaction storage location comprises header data (para 216, line 1-3 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain  and block header contains information about a block, such as a hash);
 Katz does not teach the front marking character
Deutschmann teaches the front marking character (para 67, line 1-19; changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Deutschmann to provide changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged.  Doing so would prevent an brute force attack from obtaining secret data, as recognized by Deutschmann.
Katz teaches in response to determining that the data retrieved from the transaction storage location does not comprise the header data, identifying the data retrieved from the transaction storage location as the transaction (para 247, line 1-10; determine transaction to be hashed, where e transactions may be hashed and added to the blockchain to be downloaded); and 
in response to determining that the data retrieved from the transaction storage location comprises the header data, identifying the data retrieved from the transaction storage location as the concealed data (para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain to be downloaded).
Regarding claim 13, Katz, Deutschmann, Kang, and Puddu teach computer product of claim 10.
Katz and Deutschmann do not teach extracting the transaction hash from the concealed data comprises: 
identifying information located after the front marking character in the concealed data as the transaction hash; and 
extracting the transaction hash.
Kang teaches extracting the transaction hash from the concealed data comprises: 
identifying information located after the front marking character in the concealed data as the transaction hash (Fig. 11 and para 47, line 1-10 and para 92, line 1-8; the header is at the front of the encrypted digital information, where the information is encrypted using a hash); and 
extracting the transaction hash (Fig. 11 and para 47, line 1-10 and para 92, line 1-8; determine the information is encrypted using a hash).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz and Deutschmann to incorporate the teachings of Kang to provide the header is at the front of the encrypted digital information, where the information is encrypted using a hash.  Doing so would preserve transmission security of information while restricting access to the information by unauthorized entities, as recognized by Kang.
Regarding claim 18, Katz, Deutschmann, and Kang teach system of claim 17.
Katz, Deutschmann, and Kang do not teach wherein replacing the transaction stored at the transaction storage location with the concealed data comprises: 
identifying the concealed data based on the first concatenation; and 
replacing the transaction stored at the transaction storage location with the concealed data.
Puddu teaches wherein replacing the transaction stored at the transaction storage location with the concealed data comprises: 
identifying the concealed data based on the first concatenation (para 124, line 1-6 and para 126, line 1-9; determine for each transaction in the blockchain where the transaction is to be concealed); and 
replacing the transaction stored at the transaction storage location with the concealed data (para 124, line 1-6 and para 126, line 1-9; for each transaction in the blockchain where the transaction is determined to be concealed, chameleon hashes are used to conceal the transaction by miners in a blockchain).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, and Kang to incorporate the teachings of Puddu to provide determine for each transaction in the blockchain where the transaction is to be concealed.  Doing so would allow for modification of data records in a blockchain, as recognized by Puddu.
Regarding claim 20, Katz, Deutschmann, Kang, and Puddu teach system of claim 18.
Katz teaches analyzing the data retrieved from the transaction storage location comprises: 
determining whether the data retrieved from the transaction storage location comprises header data (para 216, line 1-3 and para 360, line 1-9; full node and lightweight node performs transaction validation of downloaded blockchain  and block header contains information about a block, such as a hash);
 Katz does not teach the front marking character
Deutschmann teaches the front marking character (para 67, line 1-19; changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz to incorporate the teachings of Deutschmann to provide changing identifiers of data-filed headers by generating dummy data-field headers and obfuscating the secret data exchanged.  Doing so would prevent an brute force attack from obtaining secret data, as recognized by Deutschmann.
Katz teaches in response to determining that the data retrieved from the transaction storage location does not comprise the header data, identifying the data retrieved from the transaction storage location as the transaction (para 247, line 1-10; determine transaction to be hashed, where e transactions may be hashed and added to the blockchain to be downloaded); and 
in response to determining that the data retrieved from the transaction storage location comprises the header data, identifying the data retrieved from the transaction storage location as the concealed data (para 247, line 1-10; determine transaction to be hashed, where sensitive transactions may require multiple blocks to be hashed and added to the blockchain to be downloaded).
7.	Claims 3, 6, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Deutschmann, Kang, Rose et al. (US Pub. 2019/0266146), hereinafter Rose, filed on Nov. 10, 2017, and Lappin, JR. et al. (US Pub. 2006/0013242), hereinafter Lappin, filed on Jun. 30. 2004.
Regarding claim 3, Katz, Deutschmann, Kang, and Puddu teach method of claim 2.
Katz, Deutschmann, Kang, and Puddu do not teach identifying the concealed data based on the first concatenation comprising: 
concatenating a predetermined rear marking character to an end of the first concatenation; 
concatenating a remark to an end of the predetermined rear marking character to generate a second 28concatenation, 
Rose teaches identifying the concealed data based on the first concatenation comprising: 
concatenating a predetermined rear marking character to an end of the first concatenation (para 31, line 1-12 and para 32, line 1-11; store the created hash on the blockchain with the timestamp corresponding to the created hash); 
concatenating a remark to an end of the predetermined rear marking character to generate a second 28concatenation (para 31, line 1-12 and para 32, line 1-11; system archiver store the created hash on the blockchain with the timestamp corresponding to the created hash and storage receipt); and
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, and Puddu to incorporate the teachings of Rose to provide system secure archiver to remove the sensitive data from the data package to create a scrubbed data package to be stored on the blockchain platform.  Doing so would prevent sensitive information from being accessible to the public and enhances security on a blockchain, as recognized by Rose.
Katz, Deutschmann, Kang, Puddu, and Rose do not teach wherein the predetermined rear marking character separates the transaction hash and the remark; and
	Lappin teaches wherein the predetermined rear marking character separates the transaction hash and the remark (Fig. 6 and para 40, line 1-11; reserved bits separates the hash calculation from the fragmented indication bit); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, Puddu, and Rose to incorporate the teachings of Lappin to provide reserved bits separates the hash calculation from the fragmented indication bit.  Doing so would allow for data structure that enables communication with a network processor, as recognized by Lappin.
Katz, Deutschmann, Kang, and Puddu do not teach identifying the second concatenation as the concealed data
Rose teaches identifying the second concatenation as the concealed data (para 31, line 1-12 and para 32, line 1-11; generate the created hash to be stored on the blockchain to prevent sensitive information from being accessible to the public).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, and Puddu to incorporate the teachings of Rose to provide system secure archiver to remove the sensitive data from the data package to create a scrubbed data package to be stored on the blockchain platform.  Doing so would prevent sensitive information from being accessible to the public and enhances security on a blockchain, as recognized by Rose.
Regarding claim 6, Katz, Deutschmann, Kang, Puddu, Rose, and Lappin teach method of claim 3.
Katz, Deutschmann, Kang, and Puddu do not teach extracting the transaction hash from the concealed data comprises: 
identifying information located between the front marking character and the rear marking character in the concealed data as the transaction hash; and 
extracting the transaction hash, wherein the transaction hash comprises a hash value obtained from performing a hash operation on a corresponding transaction only.
Rose teaches extracting the transaction hash from the concealed data comprises: 
identifying information located between the front marking character and the rear marking character in the concealed data as the transaction hash (para 31, line 1-12 and para 32, line 1-11; an auditable log of the client archive system 110 includes a system database 121, which stores a byte string appended to the hashed scrubbed data package with the timestamp corresponding to the created hash); and 
extracting the transaction hash, wherein the transaction hash comprises a hash value obtained from performing a hash operation on a corresponding transaction only (para 31, line 1-12 and para 32, line 1-19; the generated hashed for a transaction is to be stored on the blockchain platform 108).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, and Puddu to incorporate the teachings of Rose to provide system secure archiver to remove the sensitive data from the data package to create a hashed scrubbed data package to be stored on the blockchain platform.  Doing so would prevent sensitive information from being accessible to the public and enhances security on a blockchain, as recognized by Rose.
Regarding claim 11, Katz, Deutschmann, Kang, and Puddu teach computer product of claim 10.
Katz, Deutschmann, Kang, and Puddu do not teach identifying the concealed data based on the first concatenation comprising: 
concatenating a predetermined rear marking character to an end of the first concatenation; 
concatenating a remark to an end of the predetermined rear marking character to generate a second 28concatenation, 
Rose teaches identifying the concealed data based on the first concatenation comprising: 
concatenating a predetermined rear marking character to an end of the first concatenation (para 31, line 1-12 and para 32, line 1-11; store the created hash on the blockchain with the timestamp corresponding to the created hash); 
concatenating a remark to an end of the predetermined rear marking character to generate a second 28concatenation (para 31, line 1-12 and para 32, line 1-11; system archiver store the created hash on the blockchain with the timestamp corresponding to the created hash and storage receipt); and
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, and Puddu to incorporate the teachings of Rose to provide system secure archiver to remove the sensitive data from the data package to create a scrubbed data package to be stored on the blockchain platform.  Doing so would prevent sensitive information from being accessible to the public and enhances security on a blockchain, as recognized by Rose.
Katz, Deutschmann, Kang, Puddu, and Rose do not teach wherein the predetermined rear marking character separates the transaction hash and the remark; and
	Lappin teaches wherein the predetermined rear marking character separates the transaction hash and the remark (Fig. 6 and para 40, line 1-11; reserved bits separates the hash calculation from the fragmented indication bit); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, Puddu, and Rose to incorporate the teachings of Lappin to provide reserved bits separates the hash calculation from the fragmented indication bit.  Doing so would allow for data structure that enables communication with a network processor, as recognized by Lappin.
Katz, Deutschmann, Kang, and Puddu do not teach identifying the second concatenation as the concealed data
Rose teaches identifying the second concatenation as the concealed data (para 31, line 1-12 and para 32, line 1-11; generate the created hash to be stored on the blockchain to prevent sensitive information from being accessible to the public).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, and Puddu to incorporate the teachings of Rose to provide system secure archiver to remove the sensitive data from the data package to create a scrubbed data package to be stored on the blockchain platform.  Doing so would prevent sensitive information from being accessible to the public and enhances security on a blockchain, as recognized by Rose.
Regarding claim 14, Katz, Deutschmann, Kang, Puddu, Rose, and Lappin teach computer product of claim 11.
Katz, Deutschmann, Kang, and Puddu do not teach extracting the transaction hash from the concealed data comprises: 
identifying information located between the front marking character and the rear marking character in the concealed data as the transaction hash; and 
extracting the transaction hash, wherein the transaction hash comprises a hash value obtained from performing a hash operation on a corresponding transaction only.
Rose teaches extracting the transaction hash from the concealed data comprises: 
identifying information located between the front marking character and the rear marking character in the concealed data as the transaction hash (para 31, line 1-12 and para 32, line 1-11; an auditable log of the client archive system 110 includes a system database 121, which stores a byte string appended to the hashed scrubbed data package with the timestamp corresponding to the created hash); and 
extracting the transaction hash, wherein the transaction hash comprises a hash value obtained from performing a hash operation on a corresponding transaction only (para 31, line 1-12 and para 32, line 1-19; the generated hashed for a transaction is to be stored on the blockchain platform 108).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, and Puddu to incorporate the teachings of Rose to provide system secure archiver to remove the sensitive data from the data package to create a hashed scrubbed data package to be stored on the blockchain platform.  Doing so would prevent sensitive information from being accessible to the public and enhances security on a blockchain, as recognized by Rose.
Regarding claim 19, Katz, Deutschmann, Kang, and Puddu teach system of claim 18.
Katz, Deutschmann, Kang, and Puddu do not teach identifying the concealed data based on the first concatenation comprising: 
concatenating a predetermined rear marking character to an end of the first concatenation; 
concatenating a remark to an end of the predetermined rear marking character to generate a second 28concatenation, 
Rose teaches identifying the concealed data based on the first concatenation comprising: 
concatenating a predetermined rear marking character to an end of the first concatenation (para 31, line 1-12 and para 32, line 1-11; store the created hash on the blockchain with the timestamp corresponding to the created hash); 
concatenating a remark to an end of the predetermined rear marking character to generate a second 28concatenation (para 31, line 1-12 and para 32, line 1-11; system archiver store the created hash on the blockchain with the timestamp corresponding to the created hash and storage receipt); and
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, and Puddu to incorporate the teachings of Rose to provide system secure archiver to remove the sensitive data from the data package to create a scrubbed data package to be stored on the blockchain platform.  Doing so would prevent sensitive information from being accessible to the public and enhances security on a blockchain, as recognized by Rose.
Katz, Deutschmann, Kang, Puddu, and Rose do not teach wherein the predetermined rear marking character separates the transaction hash and the remark; and
	Lappin teaches wherein the predetermined rear marking character separates the transaction hash and the remark (Fig. 6 and para 40, line 1-11; reserved bits separates the hash calculation from the fragmented indication bit); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, Puddu, and Rose to incorporate the teachings of Lappin to provide reserved bits separates the hash calculation from the fragmented indication bit.  Doing so would allow for data structure that enables communication with a network processor, as recognized by Lappin.
Katz, Deutschmann, Kang, and Puddu do not teach identifying the second concatenation as the concealed data
Rose teaches identifying the second concatenation as the concealed data (para 31, line 1-12 and para 32, line 1-11; generate the created hash to be stored on the blockchain to prevent sensitive information from being accessible to the public).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katz, Deutschmann, Kang, and Puddu to incorporate the teachings of Rose to provide system secure archiver to remove the sensitive data from the data package to create a scrubbed data package to be stored on the blockchain platform.  Doing so would prevent sensitive information from being accessible to the public and enhances security on a blockchain, as recognized by Rose.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Arora et al. (US Pub. 2019/0173872) discloses anonymous users in blockchain transactions includes storing, in a memory of a processing server, a blockchain, wherein the blockchain is comprised of a plurality of blocks, each block including a block header and one or more transaction values, where each transaction value includes data related to a blockchain transaction; Wilson et al. (US Pub. 2018/0204191) discloses adding a block to the block chain may further comprise the step of storing the block in a Merkle tree structure, which provides a more efficient storage structure and allows easier validation of the block chain.; Youb et al. (US Pub. 2019/0080392) discloses allowing account holders access to the perform transactions on the distributed ledger network to trade.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492